Citation Nr: 1020296	
Decision Date: 06/02/10    Archive Date: 06/10/10

DOCKET NO.  06-23 838	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for left breast 
gynecomastia, claimed as a tumor of the left chest area, 
including as due to Agent Orange exposure.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to 
November 1969.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.

In August 2007 the Veteran testified before the undersigned 
at a Travel Board hearing.  In November 2007 and September 
2009, the Board remanded this case.


FINDINGS OF FACT

1.  The Veteran had service in the Republic of Vietnam during 
the Vietnam era, and is therefore presumed to have been 
exposed to Agent Orange or other herbicide agents during that 
time.

2.  The Secretary of VA has not specifically determined that 
there is a positive association between herbicide exposure 
and gynecomastia.

3.  Left breast gynecomastia is not attributable to service.

4.  In a March 1998 rating decision, the RO denied service 
connection for hearing loss.  A notice of disagreement was 
not received within the subsequent one-year period.

5.  Evidence submitted since the RO's March 1998 rating 
decision, by itself or when considered with previous evidence 
of record, does not relate to an unestablished fact necessary 
to substantiate the claim, and therefore does not raise a 
reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  Left breast gynecomastia may not be presumed to be the 
result of herbicide exposure during active military service 
and was not incurred or aggravated in active service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2009).

2.  The RO's March 1998 rating decision that denied service 
connection for hearing loss is final.  38 U.S.C.A. § 7105 
(West 2002 & Supp. 2009).

3.  New and material evidence has not been received since the 
RO's March 1998 rating decision; thus, the claim is not 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 
2009), 38 C.F.R. § 3.156 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b).  This notice must be provided prior to 
an initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

With regard to claims to reopen finally disallowed claims, 
the VCAA requires notice of the evidence needed to reopen the 
claim, and the evidence necessary to establish the underlying 
benefit sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  

The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of 
his claim, and is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Prinicipi, 353 F.3d 
1369 (Fed. Cir., 2004).  

Prior to the initial adjudication of the Veteran's claims, an 
RO letter dated in April 2005 informed the Veteran of all 
three elements required by 38 C.F.R. § 3.159(b) as stated 
above.  An additional VCAA letter was sent to the Veteran in 
April 2006.  Concerning the claim to reopen, a December 2007 
letter included the criteria for reopening a previously 
denied claim, the criteria for establishing service 
connection, and information concerning why his hearing loss 
claim was previously denied.  Consequently, the Board finds 
that adequate notice has been provided.  

Although some of the notices did not precede the initial 
adjudication of the Veteran's claims in June 2005, the later 
notices were followed by a subsequent readjudication, in this 
case a supplemental statement of the case issued in January 
201, thereby curing the defective notice error.  See Prickett 
v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).

In light of the denial of the Veteran's claims for service 
connection, no disability rating or effective date can be 
assigned, so there can be no possibility of prejudice to the 
Veteran under the holding in Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  

VA also fulfilled its duty to obtain all relevant evidence 
with respect to the issue on appeal.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  The Veteran's service treatment records, 
VA medical treatment records, and Social Security 
Administration records have been obtained, to the extent 
available.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA 
attempted to obtain all records from VA facilities, but 
received some negative responses, indicating that there were 
no records.  In addition, the Veteran requested that VA not 
obtain his medical records from a private physician, as noted 
below.  Otherwise, there is no indication in the record that 
any additional evidence, relevant to the issue decided 
herein, is available and not part of the claims file.  

The Veteran was also afforded VA examinations in February 
2007 and December 2009.  38 C.F.R. § 3.159(c)(4).  These 
examinations are adequate as the claims file was reviewed, 
the examiners reviewed the pertinent history, examined the 
Veteran provided findings in sufficient detail, and provided 
rationale.  See Steff v. Nicholson, 21 Vet. App. 120, 124 
(2007).   The Veteran's representative has argued that the 
Veteran should be afforded an additional VA examination to 
obtain a clarifying opinion as to the etiology of hearing 
loss because the February 2007 VA examiner stated that he 
could not assess the relationship between the Veteran's 
hearing loss and his military noise exposure without 
resorting to mere speculation.  See Barr v. Nicholson, 21 
Vet. App. 303, 312 (2007) (When VA undertakes to provide a VA 
examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate).  However, the Board 
finds that an additional examination is not required because 
the VA examiner provided a rationale for his opinion, 
specifically, that without detailed audiometric records from 
when the Veteran was discharged from service, he could not 
assess the relationship between the Veteran's hearing loss 
and his military noise exposure without resorting to mere 
speculation.

The Board also finds that the instructions in the prior 
November 2007 and September 2009 remands have been complied 
with, as the Veteran's available VA treatment records and SSA 
records were obtained.  He declined to provide information so 
that VA could obtain his records from Dr. Labatka.  And a VA 
examination was provided in December 2009.

The duty to assist has therefore been satisfied and there is 
no reasonable possibility that any further assistance to the 
Veteran by VA would be capable of substantiating his claim.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's 
duties to notify and assist have been met, there is no 
prejudice to the Veteran in adjudicating this appeal.


Service Connection

The service treatment records do not reflect any complaints, 
findings, treatment, or diagnosis of any growth or 
abnormality in the left breast.  

In January 1992, VA records reflect that it was noted that 
the Veteran had a left gynecomastia.  

Post-service, the Veteran underwent a biopsy of a left breast 
mass in May 1996 which yielded a diagnosis of left breast 
gynecomastia, which was the same diagnosis as indicated on an 
April 1996 mammogram.  In the clinical records, the Veteran 
reported that he had had a left breast mass for 20 years 
(since mid 1970s), but it had suddenly increased in size.  
The Veteran underwent a lumpectomy for removal of the left 
breast gynecomastia.

In June 1997, the left breast gynecomastia recurred as shown 
on mammogram.  VA records dated in November 2005 noted no 
left breast mass and that the Veteran had previously 
undergone a lumpectomy which was benign.  

The Veteran indicated that he had been treated by Dr. Labotka 
for his left breast gynecomastia and this physician had told 
him that the left breast gynecomastia was related to Agent 
Orange exposure.  VA attempted to obtain those records, but 
the Veteran told his congressman that he did not want those 
records obtained.  

In December 2009, the Veteran was afforded a VA examination.  
The claims file was reviewed.  At that time, the Veteran 
reported that while on active duty, he felt a left breast 
lump.  In 1992, he was diagnosed as having a left breast 
gynecomastia.  He thereafter underwent removal of the mass.  
In 1997, the left breast gynecomastia recurred.  The examiner 
indicated that the current diagnosis was left breast 
gynecomastia.  It was the examiner's opinion that the left 
breast disability was not caused by active duty including 
Agent Orange exposure.  The examiner provided the following 
rationale.  Gynecomastia is common in middle-aged to older 
adult males and can be idiopathic, medication related, or 
present as a secondary condition to other disease.  There was 
no causal relationship between Agent Orange and male 
gynecomastia.   Also, there was no recorded documentation 
that the Veteran was treated for left breast gynecomastia 
during active duty.  

A chronic, tropical, or prisoner-of-war related disease, or a 
disease associated with exposure to certain herbicide agents, 
listed in 38 C.F.R. § 3.309 will be considered to have been 
incurred in or aggravated by service under the circumstances 
outlined in this section even though there is no evidence of 
such disease during the period of service.  No condition 
other than the ones listed in 38 C.F.R. § 3.309(a) will be 
considered chronic.  38 U.S.C.A. §§ 1101, 1112, 1113, 1116; 
38 C.F.R. § 3.307(a).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975 shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  The last date on which such a veteran 
shall be presumed to have been exposed to an herbicide agent 
shall be the last date on which he or she served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975.  If a veteran, who served in 
the Republic of Vietnam was exposed to an herbicide agent 
during active military, naval, or air service, the following 
diseases shall be service-connected if the requirements of 38 
U.S.C.A. § 1116, 38 C.F.R. § 3.307(a)(6)(iii) are met, even 
though there is no record of such disease during service, 
provided further that the rebuttable presumption provisions 
of 38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are also 
satisfied: chloracne or other acneform diseases consistent 
with chloracne, Hodgkin's disease, multiple myeloma, non-
Hodgkin's lymphoma, acute and subacute peripheral neuropathy, 
porphyria cutanea tarda, prostate cancer, respiratory cancers 
(cancer of the lung, bronchus, larynx, or trachea), soft-
tissue sarcomas (other than osteosarcoma, chondrosarcoma, 
Kaposi's sarcoma, or mesothelioma), type II diabetes, and 
chronic lymphocytic leukemia.  38 C.F.R. § 3.309(e).

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne, porphyria cutanea tarda, and acute 
and subacute peripheral neuropathy shall have become manifest 
to a degree of 10 percent or more within a year after the 
last date on which the veteran was exposed to an herbicide 
agent during active military, naval, or air service.  
38 C.F.R. § 3.307(a)(6)(ii).

The Secretary of Veterans Affairs has determined that there 
is no positive association between exposure to herbicides and 
any other condition for which the Secretary has not 
specifically determined that a presumption of service 
connection is warranted.  See Notice, 59 Fed. Reg. 341-346 
(1994); see also Notice, 61 Fed. Reg. 41,442-449 (1996).

Section 2 of the Agent Orange Act of 1991, Pub. L. 102-4 
(Act), codified in pertinent part at 38 U.S.C.A. §§ 1116(b) 
and (c), provides that whenever the Secretary determines, 
based on sound medical and scientific evidence, that a 
positive association (i.e., the credible evidence for the 
association is equal to or outweighs the credible evidence 
against the association) exists between exposure of humans to 
an herbicide agent and a disease, the Secretary will publish 
regulations establishing presumptive service connection for 
that disease.  If the Secretary determines that a presumption 
of service connection is not warranted, he is to publish a 
notice of that determination, including an explanation of the 
scientific basis for that determination.  The Secretary's 
determination must be based on consideration of reports of 
the National Academy of Sciences (NAS) and all other sound 
medical and scientific information and analysis available to 
the Secretary.

Although 38 U.S.C. § 1116 does not define "credible," it does 
instruct the Secretary to "take into consideration whether 
the results [of any study] are statistically significant, are 
capable of replication, and withstand peer review."  Simply 
comparing the number of studies which report a positive 
relative risk to the number of studies which report a 
negative relative risk for a particular condition is not a 
valid method for determining whether the weight of evidence 
overall supports a finding that there is or is not a positive 
association between herbicide exposure and the subsequent 
development of the particular condition.  Because of 
differences in statistical significance, confidence levels, 
control for confounding factors, bias, and other pertinent 
characteristics, some studies are clearly more credible than 
others, and the Secretary has given the more credible studies 
more weight in evaluating the overall weight of the evidence 
concerning specific diseases.  Section 3 of the Act directs 
the Secretary of VA to seek to enter into an agreement with 
the NAS to review and summarize the scientific evidence 
concerning the association between exposure to herbicides 
used in the Republic of Vietnam and each disease suspected to 
be associated with such exposure.

Claims based on Agent Orange exposure are unique in that 
entitlement, under the presumptions codified in 38 U.S.C.A. § 
1116 and 38 C.F.R. §§ 3.307 and 3.309, is based on an 
analysis of scientific evidence. Section 3 of the Agent 
Orange Act of 1991 directed the Secretary of VA to seek to 
enter into an agreement with NAS to review and summarize the 
scientific evidence concerning the association between 
exposure to herbicides used in the Republic of Vietnam and 
each disease suspected to be associated with such exposure.  
The Secretary determined, based on sound medical and 
scientific evidence, that a positive association (i.e., where 
the credible evidence for the association was equal to or 
outweighed the credible evidence against the association) 
existed between exposure to an herbicide agent and the 
disorders listed in the statute.  See 64 Fed. Reg. 59232, 
592233 (Nov. 2, 1999).

In March 2005, NAS published its sixth full report, entitled 
"Veterans and Agent Orange: Update 2004" (Update 2004). 
Consistent with prior reports of NAS, Update 2004 again found 
that there was "sufficient evidence of an association" 
between herbicide exposure and five categories of diseases in 
veterans and "limited/suggestive evidence'' of an association 
between herbicide exposure and six other categories of 
diseases in veterans.  Update 2004 also categorized certain 
health outcomes as having "inadequate/insufficient" evidence 
to determine whether they may be associated with herbicide 
exposure. The health outcomes in this category include: 
hepatobiliary (liver) cancers; bone and joint cancer; skin 
cancers; urinary bladder cancer; renal cancer; respiratory 
disorders; gastrointestinal, metabolic, and digestive 
disorders (changes in liver enzymes, lipid abnormalities, 
ulcers).  Update 2004 also concluded that two health outcomes 
fell into the "limited or suggestive evidence of no 
association" category: gastrointestinal tumors (esophagus, 
stomach, pancreas, colon, and rectum) and brain tumors.

In June 2007, the Secretary of Veterans Affairs published 
determinations regarding these diseases, based on all 
available evidence in Update 2004 and prior NAS reports. The 
Secretary determined that a positive association between 
exposure to herbicides and enumerated health outcomes, to 
include colon tumors, did not exist. The Secretary also 
reiterated that there is no positive association between 
exposure to herbicides and any other condition for which he 
has not specifically determined that a presumption of service 
connection is warranted.  See 72 Fed. Reg. 32,395 (June 12, 
2007).

The Veteran testified at the Board hearing that his left 
breast gynecomastia is related to inservice herbicide 
exposure in Vietnam.  Initially, the Board must assess the 
competence and credibility of the lay assertions.  See Barr 
v. Nicholson, 21 Vet. App. 303, 307-08 (2007); Washington v. 
Nicholson, 19 Vet. App. 362, 368-69 (2005).  In Barr and 
Washington, the Court noted that a veteran is competent to 
testify to factual matters of which he had first-hand 
knowledge and, citing its earlier decision in Layno v. Brown, 
6 Vet. App. 465, 467-69 (1994), held that lay testimony is 
competent if it is limited to matters that the witness has 
actually observed and is within the realm of the personal 
knowledge of the witness; see also 38 C.F.R. § 3.159(a)(2) 
(2009).

The Veteran is competent to report that he palpated a lump in 
his left breast during service.  See Layno, 38 C.F.R. § 
3.159(a)(2); see Buchanan v. Nicholson, 451 F.3d 1331 (Fed. 
Cir. 2006); see also Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007).  However, the Board finds that the Veteran 
is not credible in that regard.  First, he has provided some 
inconsistent statements.  During his VA examination in 
December 2009, he said that he palpated a lump in his left 
breast during service.  However, at the time of his hearing 
before the Board in August 2007 he testified that the lump 
developed within one year of his discharge from service.  See 
Hearing Transcript, page 11.  And when the Veteran was 
seeking treatment for a left breast mass in the mid-1990s, he 
reported having a 20 year history of a left breast mass.  
This dates the onset of when he palpated the mass to the mid-
1970s, which post dates service by years as the Veteran was 
separated in 1969.  The Board finds that his statements made 
contemporaneous to treatment when he sought medical 
assistance are more credible than those made in conjunction 
with his claim for monetary benefits.  

Further, lay persons are not competent to opine as to medical 
etiology or render medical opinions.  Barr v. Nicholson; see 
Grover v. West, 12 Vet. App. 109, 112 (1999); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Lay testimony is 
competent, however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno; see also Falzone v. 
Brown, 8 Vet. App. 398, 405 (1995) (lay person competent to 
testify to pain and visible flatness of his feet); Espiritu 
v. Derwinski, 2 Vet. App. 492, 495 (1992) (lay person may 
provide eyewitness account of medical symptoms).

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) further stated in Davidson v. Shinseki, 581 
F.3d 1313 (Fed. Cir. Sept. 14, 2009), that it had previously 
and explicitly rejected the view that competent medical 
evidence is required when the determinative issue in a claim 
for benefits involves either medical etiology or a medical 
diagnosis.  Instead, under section 1154(a) lay evidence can 
be competent and sufficient to establish a diagnosis of a 
condition when: a layperson is competent to identify the 
medical condition; the layperson is reporting a 
contemporaneous medical diagnosis; or lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.

In this case, gynecomastia is not among the diseases 
specified in 38 U.S.C.A. § 1116(a).  Based on the provisions 
outlined above, the Secretary has determined that there is no 
positive association between herbicide exposure and the 
development of any condition for which the Secretary has not 
specifically determined that a presumption of service 
connection is warranted.  The Board finds that these 
scientific determinations are more probative than the 
Veteran's unsupported lay assertions.  Although the Veteran 
is competent in certain situations to provide a diagnosis of 
a simple condition such as a broken leg or varicose veins, 
the Veteran is not competent to provide evidence as to more 
complex medical questions.  See Woehlaert v. Nicholson, 21 
Vet. App. 456 (2007).  This case involves complex medical 
matters.  Accordingly, breast gynecomastia may not be 
presumed to have been incurred during active military service 
due to herbicide exposure including Agent Orange exposure and 
service connection is not warranted for the claimed 
disability on that basis.

The Federal Circuit has determined that a claimant is not 
precluded from establishing service connection with proof of 
direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. 
Cir. 1994).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  In addition, 
a malignant tumor will be presumed to have been incurred in 
or aggravated by service if it had become manifest to a 
degree of 10 percent or more within one year of a veteran's 
separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

Further, VA regulation provides that, with chronic disease 
shown as such in service (or within an applicable presumptive 
period under section 3.307) so as to permit a finding of 
service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established (leprosy, tuberculosis, multiple sclerosis, 
etc.), there is no requirement of an evidentiary showing of 
continuity.  Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection, the evidence must 
show: (1) the existence of a present disability; (2) 
inservice incurrence or aggravation of a disease or injury; 
and (3) a causal relationship between the present disability 
and the disease or injury incurred or aggravated during the 
service."  Shedden v. Principi, 381 F. 3d 1163, 1166-67 
(Fed. Cir. 2004).  

There must be competent evidence of a current disability; 
proof as to incurrence or aggravation of a disease or injury 
in service, as provided by either lay or medical evidence, as 
the situation dictates; and competent evidence as to a nexus 
between the inservice injury or disease and the current 
disability.  Cohen v. Brown, 10 Vet. App. 128, 137 (1997); 
Layno v. Brown, 6 Vet. App. 465 (1994).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  To do so, the Board must assess the credibility 
and weight of all the evidence, including the medical 
evidence, to determine its probative value, accounting for 
evidence that it finds to be persuasive or unpersuasive, and 
providing reasons for rejecting any evidence favorable to the 
appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  

The Veteran has not been diagnosed as having a malignant 
tumor, so presumptive service connection based on cancer is 
not warranted.  

The service treatment records do not reflect that the Veteran 
had a left breast gynecomastia during service.  The Veteran 
was first shown to have this disability years after service.  
In 1992, a diagnosis was made, and in 1996, as noted above, 
the Veteran credibly reported a 20 year history of that 
disability, which places the onset to years after service.  
As noted, his current assertions that a left breast mass was 
present during service are less probative than his earlier 
statements made while he was seeking medical treatment, that 
the left breast mass had been present since the mid 1970s.  
Further, a VA examiner has provided a medical opinion as to 
whether there is an etiological relationship between the left 
breast gynecomastia and service and concluded that there was 
no causal connection.  The examiner cited to the lack of any 
recorded documentation, the initial report of the left breast 
gynecomastia made years after service, the medical causes of 
that disability, and the scientific lack of a connection 
between this disability and Agent Orange exposure.  The Board 
attaches significant probative value to this opinion, as it 
is well reasoned, detailed, consistent with other evidence of 
record, and included an access to the accurate background of 
the Veteran.  See Prejean v. West, 13 Vet. App. 444, 448-9 
(2000) (Factors for assessing the probative value of a 
medical opinion include the thoroughness and detail of the 
opinion).

The Board may not base a decision on its own unsubstantiated 
medical conclusions but, rather, may reach a medical 
conclusion only on the basis of independent medical evidence 
in the record.  Hensley v. Brown, 5 Vet. App. 155 (1993).  
Neither the Board nor the Veteran is competent to supplement 
the record with unsubstantiated medical conclusions.  Colvin 
v. Derwinski, 1 Vet. App. 171, 175 (1991).  Conversely, 
health professionals are experts and are presumed to know the 
requirements applicable to their practice and to have taken 
them into account in providing a diagnosis.  See Cohen.  

Accordingly, service connection is not warranted.  The 
evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  The preponderance is against the 
Veteran's claim, and it must be denied.


New and Material Evidence

Hearing loss disability is defined by regulation.  For the 
purposes of applying the laws administered by VA, impaired 
hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  
Organic disease of the nervous system is a presumptive 
disorder.  See 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.  

The Court has held that "the threshold for normal hearing is 
from 0 to 20 dB [decibels], and higher threshold levels 
indicate some degree of hearing loss."  See Hensley v. Brown, 
5 Vet. App. 155, 157 (1993).  The Court, in Hensley, 5 Vet. 
App. 155 (1993), indicated that 38 C.F.R. § 3.385 does not 
preclude service connection for a current hearing disability 
where hearing was within normal limits on audiometric testing 
at separation from service if there is sufficient evidence to 
demonstrate a relationship between the veteran's service and 
his current disability.  

The Board notes that the Court's directives in Hensley are 
consistent with 38 C.F.R. § 3.303(d) which provides that 
service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R.§ 3.303(d).

In a July 1995 rating decision, the RO denied service 
connection for hearing loss.  The service treatment records 
reflected complaints of left ear pain from an infected hair 
follicle, but the hearing was normal as shown on the 
separation examination.  

Post-service, the Veteran had failed to report for his 
scheduled VA examination, so evidence which could have been 
gleaned from that examination was not obtained.  Thus, 
service connection was denied in July 1995 on the basis that 
hearing loss was not demonstrated during service or after 
service.  A notice of disagreement was not received within 
the subsequent one-year period.  Therefore, the RO's July 
1995 rating decision is final.  38 U.S.C.A. § 7105.

In July 1997 correspondence, the Veteran sought to reopen his 
claim of service connection.  In conjunction with his claim, 
post-service medical evidence was obtained including a July 
1992 audiological examination, a November 1997 ear 
examination, and a December 1997 audiological examination.  
Hearing loss within the meaning of 38 C.F.R. § 3.385 was 
demonstrated.  The Veteran reported having a history of 
acoustic trauma during service from gunfire and jet engine 
noise.  In addition, he reported post-service noise exposure 
from his job in the construction industry.  He gave a history 
of hearing loss since 1969, worsening progressively.  There 
was no opinion relating the hearing loss to service or dating 
the onset to the initial post-service year.  

In a March 1998 rating decision, the RO reopened the claim of 
service connection, but denied on the merits on the basis 
that there were no inservice records of hearing loss and 
hearing loss was not shown to be present before 1992, which 
was 20 years after military service.  There was no evidence 
of a nexus or link to service.  A notice of disagreement was 
not received within the subsequent one-year period.  
Therefore, the RO's March 1998 rating decision is final.  38 
U.S.C.A. § 7105.

Prior unappealed decisions are final.  However, a claim will 
be reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim which has been disallowed.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156(a).  The United States Court of Appeals for 
Veterans Claims (Court) has held that, when "new and material 
evidence" is presented or secured with respect to a 
previously and finally disallowed claim, VA must reopen the 
claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2009).  

In considering whether to reopen a claim, VA must assume the 
credibility of the aforementioned evidence which supports the 
Veteran's claim.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992); see also Robinette v. Brown, 8 Vet. App. 69, 75-76 
(1995; but see Duran v. Brown, 7 Vet. App. 216 (1994) 
("Justus does not require the Secretary [of VA] to consider 
the patently incredible to be credible").

According to the Court, the pertinent VA law requires that in 
order to reopen a previously and finally disallowed claim, 
there must be new and material evidence presented or secured 
since the time that the claim was finally disallowed on any 
basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  

Since the prior final decision, evidence has been added to 
the claims file.  The additional evidence of record consists 
of duplicate lay evidence of the Veteran asserting that 
hearing loss began during service due to inservice noise 
exposure, duplicate assertions of the Veteran of continuity 
of symptomatology since service, duplicate VA medical 
records, and new Social Security Administration and VA 
medical records.

The new pertinent medical records included a February 2007 VA 
audiological examination.  It was noted that the Veteran's 
service treatment records reflected normal hearing on 
whispered voice testing on the service separation 
examination.  The Veteran reported that he had experienced 
trouble understanding speech since 1969 and both inservice 
and post-service noise exposure were noted by the examiner.  
Hearing loss was demonstrated on audiogram per 38 C.F.R. 
§ 3.385.  The examiner stated that without detailed 
audiometric records from when the Veteran was discharged from 
service, he could not assess the relationship between the 
Veteran's hearing loss and his military noise exposure 
without resorting to mere speculation.  Thus, no positive or 
negative opinion was provided, and the historical information 
noted in the examination report was duplicative of 
information of record at the time of the last final rating 
decision.  The other VA records continued to note that the 
Veteran had problems hearing, but offered no information 
regarding any etiological connection to service or the date 
of onset of hearing loss.  Likewise, the Social Security 
Administration records did not include any new clinical 
findings.  

The additional evidence is not new and material.  It does not 
include any competent evidence that cures the prior 
evidentiary defect since there is no additional evidence 
suggesting a nexus between current hearing loss and service 
or dating the onset of current hearing loss to the initial 
post-service year.  

Thus, while there is additional medical evidence which is 
"new" to the extent that it was not previously reviewed, 
does not offer any probative evidence showing that the 
Veteran's current hearing loss is related to service.  See 
Cornele v. Brown, 6 Vet. App. 59, 62 (1993); Mintz v. Brown, 
6 Vet. App. 277, 280 (1994) (medical evidence that merely 
documents continued diagnosis and treatment of disease, 
without addressing the crucial matter of medical nexus, does 
not constitute new and material evidence); see also Morton v. 
Principi, 3 Vet. App. 508 (1992) (per curiam) (medical 
records merely describing the Veteran's current condition are 
not material to issue of service connection and are not 
sufficient to reopen claim for service connection based on 
new and material evidence.).  The VA examination report did 
not include any opinion which related current hearing loss to 
service or dated the onset of current hearing loss to the 
initial post-service year.  And as noted, much of the other 
lay and medical evidence is duplicative of that was before 
the RO in 1998, and therefore, not new.

New and material evidence has not been received since the 
RO's March 1998 rating decision; thus, the claim is not 
reopened.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.


ORDER

Service connection for left breast gynecomastia, claimed as a 
tumor of the left chest area, including as due to Agent 
Orange exposure, is denied.  

The application to reopen the claim of service connection for 
hearing loss is denied.



____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


